
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 256
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Wamp (for himself
			 and Mr. Edwards of Texas) submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that all Americans should participate in a moment of silence to
		  reflect upon the service and sacrifice of members of the United States Armed
		  Forces both at home and abroad.
	
	
		Whereas it was through the brave and noble efforts of the
			 Nation’s forefathers that the United States first gained freedom and became a
			 sovereign nation;
		Whereas there are more than 1,400,000 active component and
			 more than 1,200,000 reserve component members of the Armed Forces serving the
			 Nation in support and defense of the values and freedom that all Americans
			 cherish;
		Whereas the members of the Armed Forces deserve the utmost
			 respect and admiration of their fellow Americans for putting their lives in
			 danger for the sake of the freedoms enjoyed by all Americans;
		Whereas members of the Armed Forces are defending freedom
			 and democracy around the globe and are playing a vital role in protecting the
			 safety and security of all Americans;
		Whereas the Nation officially celebrates and honors the
			 accomplishments and sacrifices of veterans, patriots, and leaders who fought
			 for freedom, but does not yet officially pay tribute to those who currently
			 serve in the Armed Forces;
		Whereas all Americans should participate in a moment of
			 silence to support our troops; and
		Whereas March 26, 2009, was designated as National
			 Support Our Troops Day: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that all Americans should participate in a moment of silence to
			 reflect upon the service and sacrifice of members of the United States Armed
			 Forces both at home and abroad.
		
